Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 1 of 17 PageIDFILED
                                                                          #: 237
                                                                                                  CLERK
                                                                                        2/9/2021 3:37 pm
                                                                                           U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT
                                                                                      EASTERN DISTRICT OF NEW YORK
 EASTERN DISTRICT OF NEW YORK                                                              LONG ISLAND OFFICE
 ----------------------------------------------------------------------X    For Online Publication Only
 ANNEMARIE CASIO, CRAIG MOSKOWITZ,
 DAVID BRONSON, INDIVIDUALLY AND
 ON BEHALF OF ALL OTHERS SIMILARLY
 SITUATED,

                                             Plaintiffs,
                                                                           MEMORANDUM & ORDER
         -against-                                                         19-CV-5135 (JMA) (AYS)

 VINEYARD VINES, LLC,

                                              Defendant.
 ----------------------------------------------------------------------X
 APPEARANCES:

 Charles D. Moore
 Christopher J. Moreland
 1650 IDS Center
 80 South 8th Street
 Minneapolis, MN 55402

 Spencer Sheehan
 505 Northern Blvd., Suite 311
 Great Neck, NY 11021

 Michael R. Reese
 100 West 93rd Street, 16th Floor
 New York, NY 10025
    Attorneys for Plaintiffs

 August T. Horvath
 1301 Sixth Avenue, 25th Floor
 New York, NY 10019
    Attorney for Defendant

 AZRACK, United States District Judge:

         Defendant Vineyard Vines, LLC (“Defendant”) moves to dismiss the complaint of

 plaintiffs Annemarie Casio, Craig Moskowitz, and David Bronson (“Plaintiffs”) pursuant to
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 2 of 17 PageID #: 238




 Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below, the Court GRANTS in

 part and DENIES in part Defendant’s motion.

                                              I. BACKGROUND1

          Defendant “manufactures, produces[,] distributes, markets, labels and sells high end yet

 wearable mainstream preppy clothing and accessories.” (ECF No. 11 at 2.) The amended

 complaint describes Defendant’s products as “evocative of New England chic, crossed with a

 Kenny Chesney concert, layered with pastels.” (Id.)

          Plaintiffs’ allegations concern the pricing practices and tags used on merchandise sold in

 Defendant’s 19 outlet stores. The amended complaint describes these outlet stores as distinct from

 Defendant’s more than 70 traditional “retail” stores.2 Plaintiffs allege that Defendant’s outlet

 stores offer exclusive products that “purport to be identical” to those sold in the “retail” stores.

 (Id. at 3.) According to Plaintiffs, the products in the outlet stores “share similar product line

 names” and “similar style numbers” to their “retail” store counterparts. (Id.) As depicted below,

 the products with which Plaintiffs take issue are sold in the outlet stores using price tags that list a

 “suggested retail” price followed by “our price.” (Id.)

                                                          •
                                                                 •
                                                     1.in1•,.utl ,,,n.- ..
                                                              I. . . . . . . . .




                                                     Suggested Retail
                                                        $89.50
                                                         Our Price
                                                       $69.99                      (Id. at 4.)
 1
    The following facts are taken from the amended complaint, (ECF No. 11), and are assumed to be true for the
 purposes of this motion. See Kalnit v. Eichler, 264 F.3d 131, 135 (2d Cir. 2001).
 2
      Defendant acknowledges that its outlet stores are distinct from the other stores in which it sells its products.
 However, Defendant’s motion papers describe those non-outlet stores as “boutique” stores, rather than “retail” stores.
 (ECF No. 17-1). As explained in more detail below, the terminology used to refer to the non-outlet stores is a critical
 part of Plaintiffs’ allegations of deceptive conduct.
                                                                  2
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 3 of 17 PageID #: 239




         Plaintiffs claim that “[d]espite their similarity in appearance and classification, the Outlet

 Products are of distinctly lower quality, evinced through the care tags.” (Id. at 5.) In particular,

 Plaintiffs point to the fabric used in the outlet products, which they describe as lower quality than

 the fabric used in the products’ “retail” store counterparts. According to Plaintiffs, by labeling the

 outlet store-products with tags that include suggested “retail” reference prices, Defendant implies

 that “the items are sold at Defendant’s ‘retail’ stores at the reference points.” (Id. at 9.) The tags,

 therefore, “represent[] to consumers that the quality of the items offered in the Outlet Stores are

 identical to the quality of the items offered in its Retail Stores.” (Id.) In reality, Plaintiffs claim,

 the products at issue are made “exclusively for the Outlet Stores” and are “not of the same or

 similar quality as the Retail Products.” (Id. at 9-10.)

         Plaintiffs seek to represent a class of those similarly situated who bought Defendant’s

 products in outlet stores in New York and New Hampshire. They bring claims for violations of

 New York General Business Law Sections 349 and 350, New Hampshire Consumer Protection Act

 Section 358-A-1, the Magnuson-Moss Warranty Act, and unjust enrichment.

                                       II. LEGAL STANDARD

         Defendant moves to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(6) on various

 bases that are described in more detail below.

     A. Standard of Review

         To survive a motion to dismiss brought pursuant to Fed. R. Civ. P. 12(b)(6), Plaintiff must

 allege sufficient facts “to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible only “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550


                                                     3
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 4 of 17 PageID #: 240




 U.S. at 556). Mere labels and legal conclusions will not suffice. Twombly, 550 U.S. at 556. When

 reviewing a motion to dismiss, the Court accepts the factual allegations set forth in the complaint

 as true and draws all reasonable inferences in favor of the plaintiff. See Cleveland v. Caplaw

 Enters., 448 F.3d 518, 521 (2d Cir. 2006).

     B. State Consumer Protection Law Claims

         To plead their statutory claims under both the New York and New Hampshire consumer

 protection laws, Plaintiffs must satisfy similar standards.

         Section 349 of the New York General Business Law (“GBL”) prohibits “[d]eceptive acts

 or practices in the conduct of any business, trade or commerce or in the furnishing of any service

 in this state.” NYGBL § 349(a). Similarly, Section 350 of the NYGBL bars “[f]alse advertising

 in the conduct of any business, trade or commerce or in the furnishing of any service in this state.”

 Id. § 350. To state a claim under either Section 349 or Section 350 of the NYGBL, “a plaintiff

 must allege that a defendant has engaged in (1) consumer-oriented conduct that is (2) materially

 misleading and that (3) plaintiff suffered injury as a result of the allegedly deceptive act or

 practice.” Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015) (quoting Koch v. Acker,

 Merrall & Condit Co., 967 N.E.2d 675, 675 (N.Y. 2012)).

         The New Hampshire Consumer Protection Act (“CPA”) targets similar conduct. The CPA

 bars representations “that goods or services have sponsorship, approval characteristics,

 ingredients, uses, benefits, or qualities, that they do not have” and “that goods or services are of a

 particular standard, quality, or grade, or that goods are of a particular style or model, if they are of

 another.” N.H. Rev. Stat. Ann. § 358-A:2 (V and VII). The statute provides that “[a]ny person

 injured by another’s use of any method, act or practice declared unlawful under this chapter may

 bring an action for damages and for such equitable relief.” Id. 358-A:10(I).


                                                    4
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 5 of 17 PageID #: 241




        Defendant argues that Plaintiffs have failed to allege viable claims under both state statutes

 because: (1) the challenged outlet practices are not deceptive or misleading, and (2) Plaintiffs have

 failed to allege that they were injured. (ECF No. 17-1 at 13-20.) The Court addresses each

 argument in turn.

        1. Deceptive or Misleading Conduct

        Defendant argues that the price tags in question that display the “suggested retail” price

 followed by “our price” are not deceptive or misleading. According to Defendant, (1) reasonable

 consumers understand how outlets work, (2) the term “retail” as used on the price tags is clear and

 unambiguous, and (3) there is no difference in quality between the products sold in the outlet stores

 and the comparable products sold in the traditional “retail” or “boutique” stores. For the reasons

 explained below, the Court is unable to credit Defendant’s arguments at the motion to dismiss

 stage, but recognizes that Defendant can likely prevail later in the case.

            a. Outlet Store Practices

        Defendant argues that the challenged practices are not deceptive or misleading under New

 York and New Hampshire law because a reasonable consumer would “understand that outlet retail

 stores typically are stocked with merchandise produced specifically for outlets that, while not

 necessarily of lower quality, may be produced at lower cost to the manufacturer for various

 reasons.” (Id. at 13.)

        Under New York law, a deceptive act is one that is “likely to mislead a reasonable consumer

 acting reasonably under the circumstances.” Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir.

 2000). Though case law analyzing the New Hampshire CPA is limited, courts appear to apply a

 similar standard to New York courts and also look to consumer behavior. See, e.g., Fat Bullies

 Farm, LLC v. Devenport, 170 N.H. 17, 24 (2017) (“In determining which commercial actions not


                                                   5
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 6 of 17 PageID #: 242




 specifically delineated are covered by the act, we have employed the ‘rascality’ test. Under the

 rascality test, the objectionable conduct must attain a level of rascality that would raise an eyebrow

 of someone inured to the rough and tumble of the world of commerce.” (citation and internal

 quotation marks omitted)).3

         At this early juncture in the case, the Court is unable to determine how a reasonable

 consumer would perceive the challenged price tags. “Courts have generally held that since this

 second factor [under the New York GBL, i.e., whether the act is misleading in a material way]

 requires a reasonableness analysis, it cannot be resolved on a motion to dismiss.” Buonasera v.

 Honest Co., Inc., 208 F. Supp. 3d 555, 566 (S.D.N.Y. 2016) (collecting cases). Indeed, other

 courts in this circuit have been unable to perform a reasonableness analysis in the specific context

 of analyzing outlet store practices. For example, in Irvine v. Kate Spade & Co., a similar case

 involving contested pricing labels at Kate Spade outlet stores, Judge Furman denied a motion to

 dismiss in part on this basis. The court recognized, however, that “[d]iscovery may well reveal

 that the proverbial ‘reasonable consumer acting reasonably’ would not perceive that [allegedly

 false] message, let alone be misled by it.” No. 16-CV-7300, 2017 WL 4326538, at *4 (S.D.N.Y.

 Sept. 28, 2017). Nevertheless, on a motion to dismiss, “those are issues of fact that cannot be

 resolved at this stage of the litigation.” Id. Accordingly, the Court is not yet positioned to

 determine that reasonable consumers would understand outlet pricing and therefore not be misled

 by the specific practices Plaintiffs challenge in the amended complaint.




 3
    Neither party cites to case law analyzing the New Hampshire CPA in any depth. According to Plaintiff, “[t]he same
 conduct that violates the New York statutes violates the New Hampshire CPA.” (ECF No. 11 at 20.) Defendant
 concedes that Plaintiffs’ CPA claims, like the GBL claims, “also require a showing that Defendant made a false or
 misleading statement, and that plaintiff was injured as a result of the alleged deception.” (ECF No. at 17-1 at 13.)
 Accordingly, the Court’s analysis as to whether the challenged conduct is deceptive or misleading will consider the
 state statutory claims together.
                                                          6
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 7 of 17 PageID #: 243




         The case law Defendant cites analyzing California consumer protection laws does not

 counsel otherwise. In Rubenstein v. The Gap, Inc., a California appellate court found as a matter

 of law with respect to Gap outlet stores that “Gap’s use of its own brand names in factory store

 names and on factory store clothing labels is not likely to deceive a reasonable consumer for the

 simple reason that a purchaser is still getting a Gap or Banana Republic item.” 222 Cal. Rptr. 3d

 397, 404 (Cal. Ct. App. 2017). According to Defendant, the case stands for the proposition that

 the Court can find that “a reasonable consumer would not reasonably expect to see only items that

 are sold in retail stores, or were once sold at retail stores, as Plaintiffs allege.” (ECF No. 17-1 at

 14.) Rubenstein differs from the instant situation, however. In Rubenstein, the second amended

 complaint “allege[d] no advertising or promotional materials or any other statements disseminated

 by Gap to consumers that its factory store clothing items were previously for sale in traditional

 Gap stores or were of a certain quality.” 222 Cal. Rptr. 3d at 404. Here, though, the entire basis

 of Plaintiffs’ allegations is that Defendant’s price tags imply that the outlet store products are of a

 certain quality.

         Park v. Cole Haan, LLC also presents a challenge to outlet practices that is distinguishable

 from Plaintiffs’ claims. No. 17-CV-1422, 2019 WL 1200337 (S.D. Cal. Mar. 13, 2019). In Park,

 the plaintiff did “not identify any representation that items sold in Cole Haan’s outlet stores were

 previously sold in its traditional stores, or where [sic] the same quality.” Id. While recognizing

 that “the quality of goods is material to reasonable consumers, and price can be a reflection of

 that,” the district court noted, however, “the retail history of clothing (e.g., whether it was offered

 for sale in a traditional store before being sold in an outlet store) is generally not.” Id. at *2. A

 customer to whom it was material could simply ask a sales associate. Id. At issue in this case,

 though, is not the retail history of the challenged products, but rather the quality of those goods


                                                   7
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 8 of 17 PageID #: 244




 and the extent to which the price at which they are advertised and sold reflects that quality—i.e.,

 the very issue the Park court stated was material to a reasonable consumer. Accordingly, the Court

 cannot, as a matter of law, credit Defendant’s proposed understanding of reasonable consumer

 behavior.

             b. The Meaning of the Word “Retail”

          Citing a variety of online dictionaries, Defendant next claims that the word “retail,” as used

 on the contested price tags, is clear and unambiguous and describes the sale of goods at a general

 level.   (ECF No. 17-1 at 15-16.)        According to Defendant, a reasonable consumer would

 understand that an outlet is a kind of “retail” store and not excluded from the reference to “retail”

 used in the pricing description on the tag. (Id.) Thus, Defendant claims, the price tags are not

 deceptive or misleading because no reasonable consumer would find the word “retail” to mean or

 imply that products of the same quality that are sold in the outlet stores are sold in retail locations.

          The Court cannot determine as a matter of law that the term “retail” as used on the price

 tags is as clear and unambiguous as Defendant suggests. Plaintiffs have plausibly pled that the

 terminology used on the price tags may be deceptive or misleading in that some consumers may

 interpret it to mean that the product is of similar quality to products offered in the “retail” or

 “boutique” stores. Indeed, Defendant itself recognizes the level of imprecision with which it uses

 the term “retail” by conceding at least one instance on its own website where it makes a distinction

 between gift card use in its “retail” versus “outlet” stores. (ECF No. 17-1 at 17.)

          Plaintiffs provide further persuasive support for their contention that their interpretation of

 the word “retail” as used on the price tags is not an esoteric understanding deviating from what to

 most people would be clear and unambiguous phrasing. For example, other district courts in this

 circuit have made the same distinction as Plaintiffs between outlet and non-outlet stores by


                                                    8
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 9 of 17 PageID #: 245




 describing them as “outlet stores” and “retail stores.” See, e.g., Marino v. Coach, Inc. (“Coach

 I”), 264 F. Supp. 3d 558, 570 (S.D.N.Y. 2017) (“Consumers, like Marino, viewing the MFSRPs,

 may believe that they are purchasing an item [in an outlet store] that is of the same or similar

 quality as visually similar products sold in Coach retail stores.”); Marino v. Coach (“Coach II”),

 No. 16-CV-1122, ECF No. 83 at 17 (S.D.N.Y. June 12, 2018) (“Plaintiffs allege not that they

 thought the particular bag purchased matched to specific goods sold in Coach retail stores but that

 they generally understood, because of the MFSRPs, that the goods sold in the outlet store were

 equivalent in quality to retail goods.”) Based on the foregoing, the Court finds that Plaintiffs have

 adequately pled that the use of the word “retail” in the context of the outlet price tags is misleading.

            c. Quality of the Products

        Defendant next argues that Plaintiffs have failed to plead deceptive or misleading conduct

 because they have not alleged any difference in quality between the products except in “the most

 conclusory terms.” (ECF No. 17-1 at 20.) According to Defendant, Plaintiffs “allege quality

 differences based solely on the fabrics out of which the products were made, but the web site shows

 that similar items with exactly the same fabric composition as the Outlet Products sold for the

 ‘Suggested Retail’ price.” (Id.) In response, Plaintiffs contest the Court’s ability to consider

 Defendant’s screenshots of what appear to be comparable products that were offered for sale on

 Defendant’s website on June 22, 2020. (ECF No. 17-2.) Furthermore, Plaintiffs argue, even if the

 Court could consider the screenshots in Defendant’s exhibits, there are a variety of concerns as to

 whether the Court can make an adequate comparison based on screenshots alone and whether the

 specific products Defendant selected as comparators are the most appropriate to use to assess any

 purported differences in quality between the outlet and “retail” products. (ECF No. 18 at 21.)




                                                    9
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 10 of 17 PageID #: 246




         The Court agrees with Plaintiffs. First, the Court rejects Defendant’s request to take

  judicial notice of the website excerpts it attaches to its motion to dismiss. In interpreting Federal

  Rule of Evidence 201, courts in this circuit have found that “for purposes of a 12(b)(6) motion to

  dismiss, a court may take judicial notice of information publicly announced on a party’s website,

  as long as the website’s authenticity is not in dispute and it is capable of accurate and ready

  determination.” Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp. 3d 156,

  167 (S.D.N.Y. 2015) (citations and internal marks omitted). If a court does take judicial notice of

  a website, the website’s “purposes at the motion-to-dismiss stage are limited” in that it can “be

  used only for determining what the documents state” and not “to prove the truth of their contents.”

  Hesse v. Godiva Chocolatier, Inc., 463 F. Supp. 3d 453, 463 (S.D.N.Y. 2020) (citation omitted).

         Here, Defendant’s request for the Court to take judicial notice of the website excerpts fails

  to satisfy these standards. First, Plaintiffs have contested the authenticity of the website and the

  Court’s ability to make an accurate and ready determination of the information in the screenshots.

  The screenshots are limited in that they represent a narrow component of the website at a precise

  moment in time on June 22, 2020 (when Defendant’s counsel accessed the website). It is unknown

  how long the website pages appeared with the descriptions, pictures, and prices in the

  screenshots—such as at the time when Plaintiffs purchased the goods at issue. While Defendant

  accuses Plaintiffs of using screenshots in the amended complaint that “are carefully selected pieces

  of the website that paint a distorted and misleading picture, omitting other parts of the website that

  show Plaintiffs’ allegations to be not just unsupported, but false,” (ECF No. 19 at 6), Defendant

  has engaged in similar conduct and has provided the Court with carefully selected pieces of the

  website that may not necessarily provide the Court with a full understanding. Additionally, it

  appears that Defendant seeks to use the excerpts to prove the truth of their contents—in particular,

                                                   10
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 11 of 17 PageID #: 247




  the descriptions of the products and the lists of the materials used in them. Even if the Court took

  judicial notice of the website excerpts, they could not be used for this purpose.

         Furthermore, the website excerpts do not allow the Court to engage in the sort of

  comparison Defendant seeks. Defendant argues that “every consumer in a Vineyard Vines outlet

  picks up a shirt or a bathing suit, feels the fabric and looks at the color, and decides whether that

  item is worth the price he or she will pay, whether it is the ‘outlet’ price on the tag or the even

  lower price that the item may cost during periodic sales.” (Id.
                                                              -- at 14.) Defendant expects the Court
  to perform the same analysis at the motion to dismiss stage and deem the products Defendant has

  selected to be worthy comparators to those on which Plaintiffs focus in their amended complaint.

  Not only is the Court unable to do so because, among other reasons, two of the three exhibits do

  not even contain photographs of the products at issue to allow a visual comparison to be made, but

  any determination as to product quality would require the Court to resolve clear factual disputes

  that it lacks any capability to resolve on a motion to dismiss. For example, Defendant argues that

  based on the website excerpts alone, the Court should be able to determine as a matter of law that

  a “Whale Shirt” in one of its outlet stores is the proper analogue for the “Arawak Tucker Shirt”

  advertised on its website, while the “Chappy” product line in its outlet stores cannot be adequately

  compared to the “Chappy” product line offered in its “boutique” stores. (ECF No. 19 at 10 n.1.)

  In addition, Defendant asks the Court to assess whether certain percentages of material used in one

  fabric is higher quality than a different percentage used in another fabric. However, the Court

  lacks any basis to make this determination on a motion to dismiss without a developed factual

  record. Accordingly, the Court finds Plaintiffs adequately pled deceptive or misleading conduct.




                                                   11
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 12 of 17 PageID #: 248




         2. Injury

         Defendant next argues that Plaintiffs’ state statutory claims should be dismissed because

  they have failed to plead a cognizable injury. Defendant characterizes Plaintiffs’ theory as not

  receiving the “retail” quality products they were expecting. (Id. at 22.) According to Defendant,

  such “[g]eneral allegations of ‘inferior quality’ without factual details are insufficient, even as to

  a single product.” (Id.) Instead, Defendant argues, Plaintiffs “must plead objective, measurable

  facts about the items as a basis for their lesser value” to “support a claim that they paid more than

  the actual value of the merchandise received.” (Id. at 23.)

         Plaintiffs, however, have advanced a cognizable theory based on the purportedly lower

  quality of the products they purchased—a theory other courts have credited as a sufficient

  allegation of a cognizable injury that can survive a motion to dismiss. Whether the products in the

  outlet stores actually were of a lower quality, however, is a factual question for the finder of fact

  to determine and cannot be resolved on a motion to dismiss.

         In Coach I, plaintiffs brought similar claims to challenge an outlet practice in Coach

  Factory stores in which products were marketed with a “Manufacturer’s Suggested Retail Price”

  or “MFRSP.” 264 F. Supp. 3d 558, 563 (S.D.N.Y. 2017). Plaintiffs argued that the MFRSPs were

  “illusory” because the products were never actually sold for the MFRSP, therefore creating a “false

  impression of quality” when compared to what appeared to be similar Coach retail products and

  prices. Id. In analyzing this theory of injury, the court granted plaintiffs leave to amend their

  complaint to allege an injury distinct from an “ephemeral injury” that they would not have

  purchased an item but for a purportedly false markdown. Specifically, the court found plausible

  the theory that by viewing the MFRSPs on the Coach Factory price tags, consumers “believe that

  they are purchasing an item that is of the same or similar quality as visually similar products sold


                                                   12
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 13 of 17 PageID #: 249




  in Coach retail stores.” Id. If plaintiffs could make such an allegation in their amended complaint,

  the court reasoned, “they may be able to connect Coach’s alleged misrepresentation to an injury

  they suffered relative to being misled about the quality of the product.” Id.

         After plaintiffs amended the complaint, Coach again moved to dismiss on the basis that

  plaintiffs still failed to plead a cognizable injury. In an oral decision denying Coach’s second

  motion to dismiss, Judge Caproni reiterated that “[a]llegations of a difference in quality are critical

  because neither New York nor New Hampshire recognized an injury based solely on deception

  itself. The fact that plaintiff believed they were getting a bargain is not a cognizable injury.” Coach

  II, No. 16-CV-1122, ECF No. 83 at 14-15. However, the court found that plaintiffs “alleged an

  injury that is concrete, objective, and distinct from the fact that they were deceived.” Id. at 15.

  Recognizing that plaintiffs alleged the injury “by the slimmest possible margins” and expressing

  skepticism “that discovery will support this theory,” the court determined that plaintiffs sufficiently

  pled an injury in that the “particular bags they purchased were of a lower quality than similar retail

  goods.” Id. at 15, 17. In particular, such “narrow differences between the outlet wristlets

  purchased by plaintiffs and the retail wristlets described in the amended complaint are, at this stage,

  sufficient objective differences in quality.” Id. at 17.

         In looking at the allegations in this case, the Court echoes Judge Caproni’s hesitation and

  warns Plaintiffs that discovery may very well disprove their theory of injury. For purposes of the

  instant motion to dismiss, however, the Court finds that Plaintiffs have adequately pled an injury

  consistent with the one the court found to be cognizable in Coach II. The amended complaint

  details how Plaintiff Moskowitz purchased a 100% cotton Gingham shirt at the outlet while a shirt

  he believed to be of comparable quality, a Classic Fit Arawak Gingham Tucker Shirt of 98% cotton

  and 2% spandex, was available on Defendant’s website. (ECF No. 11 at 7-9.) Plaintiffs have


                                                    13
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 14 of 17 PageID #: 250




  alleged that the fabric used in the outlet shirt is of lesser quality than that used in the shirt sold on

  the website. (Id.) Similarly, Plaintiffs compare bathing suits from the CHAPPY line sold in the

  outlet stores and the “retail” stores. While the outlet bathing suit is 100% polyester, the “retail”

  version is 86% polyester and 14% spandex. (Id. at 5-6.) Plaintiffs allege that this difference in

  fabric composition means that the product offered in the outlet store is of lesser quality than those

  for sale in the “retail” locations. While discovery may very well show that these differences in the

  material used in the products in question do not constitute a cognizable injury, Plaintiffs have

  sufficiently pled injury for purposes of surviving a motion to dismiss.

      C. Magnuson-Moss Warranty Act

          Plaintiffs claim that Defendant violated the Magnuson-Moss Warranty Act (“MMWA”) by

  selling products in outlet stores that are lower than “retail” quality and therefore do not conform

  to Defendant’s written warranty. (ECF No. 11 at 22.) According to Plaintiffs, the phrase “retail

  price” is a written warranty that the product is “retail” quality. Defendant argues that the

  challenged statement on the price tag does not constitute a written warranty, and therefore the

  MMWA claim should be dismissed. (ECF No. 17-1 at 28.) The Court agrees with Defendant.

          Under the MMWA, a “written warranty” is defined as:

          (A) any written affirmation of fact or written promise made in connection with the
          sale of a consumer product by a supplier to a buyer which relates to the nature of
          the material or workmanship and affirms or promises that such material or
          workmanship is defect free or will meet a specified level of performance over a
          specified period of time, or (B) any undertaking in writing in connection with the
          sale by a supplier of a consumer product to refund, repair, replace, or take other
          remedial action with respect to such product in the event that such product fails to
          meet the specifications set forth in the undertaking, which written affirmation,
          promise, or undertaking becomes part of the basis of the bargain between a supplier
          and a buyer for purposes other than resale of such product.




                                                     14
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 15 of 17 PageID #: 251




  15 U.S.C. § 2301(6). For Plaintiffs to state a claim under the MMWA, they “must adequately

  plead a cause of action for breach of written or implied warranty under state law.” Garcia v.

  Chrysler Grp. LLC, 127 F. Supp. 3d 212, 232 (S.D.N.Y. 2015).

         New York and New Hampshire law have similar requirements regarding warranties. Under

  New York law, “[a]ny affirmation of fact or promise made by the seller to the buyer which relates

  to the goods and becomes part of the basis of the bargain creates an express warranty that the goods

  shall conform to the affirmation or promise.” N.Y. U.C.C. Law § 2–213. Under New Hampshire

  law, “[a]ny affirmation of fact or promise made by the seller to the buyer which relates to the goods

  and becomes part of the basis of the bargain creates an express warranty that the goods shall

  conform to the affirmation or promise.” N.H. Rev. Stat. Ann. § 382–A:2–313(1)(a).

         Here, Plaintiffs claim that the “retail price” on the product tags is an express warranty as

  to the quality of the product. (ECF No. 18 at 23.) However, this generalized allegation is too

  vague “to be actionable as an express warranty of anything related to the actual goods.” Coach I,

  264 F. Supp. 3d at 574. Indeed, as Plaintiffs previously argued, the definition of “retail” as used

  on the price tags is far from clear. See, supra, at 8. Any implication from use of the word “retail

  price” is far from a “specific and unequivocal” representation regarding the quality of an item

  purchased in the outlet store. Coach I, 264 F. Supp. 3d at 574 n.13. Accordingly, Plaintiffs’

  MMWA claim is therefore dismissed.

     D. Injunctive Relief

         Defendant next argues that Plaintiffs’ request for injunctive relief should be dismissed

  because their purported past harm does not confer standing to seek injunctive relief. The Court

  agrees. A plaintiff who seeks injunctive relief “cannot rely on past injury.” Coach I, 264 F. Supp.

  3d at 565. Rather, “in order to satisfy Article III’s injury requirement the plaintiff must allege a


                                                   15
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 16 of 17 PageID #: 252




  likelihood of future harm.” Id. Plaintiffs lack standing to seek injunctive relief because they have

  failed to allege how they will be deceived in the future, and therefore cannot demonstrate any

  likelihood of continuing or future injury. Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir.

  2016); see also Buonasera, 208 F. Supp. 3d at 564-65 (“[Plaintiff] alleges that [i]f Honest’s

  products were reformulated such that its representations were truthful, Plaintiff would consider

  purchasing Honest’s products in the future. This allegation is insufficient to allege future injury.”

  (citation and internal quotation marks omitted)). Indeed, this lawsuit’s existence shows that

  Plaintiffs are now aware of the quality of the challenged products and thus they will not be harmed

  again in the same way they alleged they were harmed in the amended complaint. See Silva v.

  Hornell Brewing Co., No. 20-CV-756, 2020 WL 4586394, at *7 (E.D.N.Y. Aug. 10, 2020).

  Accordingly, Plaintiffs lack standing to seek an injunction.

      E. Unjust Enrichment Claim

             Finally, Defendant argues that Plaintiffs cannot pursue an unjust enrichment claim because

  such a claim is unavailable if it duplicates a contract or tort claim, such as Plaintiffs’ GBL false-

  advertising claims. (ECF No. 17-1 at 30.) Though Plaintiffs may not ultimately recover on an

  unjust enrichment theory if they prevail on their other claims, New York law still permits them to

  plead unjust enrichment in the alternative. See Coach I, 265 F. Supp. 3d at 572; Loheac P.C. v.

  Children's Corner Learning Center, 857 N.Y.S.2d 143 (1st Dep’t 2008). Accordingly, Plaintiffs’

  unjust enrichment claim can proceed.

                                           IV. CONCLUSION

             For the reasons set forth above, Defendant’s motion is GRANTED in part and DENIED

  in part.




                                                     16
Case 2:19-cv-05135-JMA-AYS Document 23 Filed 02/09/21 Page 17 of 17 PageID #: 253




  SO ORDERED.

  Dated: February 9, 2021
         Central Islip, New York

                                              /s/ (JMA)
                                            JOAN M. AZRACK
                                            UNITED STATES DISTRICT JUDGE




                                       17
